U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. Post-Effective Amendment No. REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X ] Amendment No. (Check appropriate box or boxes) ULTIMUS MANAGERS TRUST (Exact Name of Registrant as Specified in Charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(513) 587-3400 Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) Approximate date of Proposed Public Offering:June 1, 2012 It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a) (1) // on (date) pursuant to paragraph (a) (1) // 75 days after filing pursuant to paragraph (a) (2) // on (date) pursuant to paragraph (a) (2) of Rule 485(b) If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. PROSPECTUS , 2012 APEXcm SMALL/MID CAP GROWTH FUND (TICKER) Managed by Apex Capital Management, Inc. TABLE OF CONTENTS Risk/Return Summary 2 Investment Objective, Investment Strategies and Related Risks Fund Management How the Fund Values its Shares How to Buy Shares How to Redeem Shares Dividends, Distributions and Taxes Financial Highlights Customer Privacy Notice For Additional Information back cover For information or assistance in opening an account, please call toll-free 1---. This Prospectus has information about the Fund that you should know before you invest.You should read it carefully and keep it with your investment records. The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. 1 RISK/RETURN SUMMARY INVESTMENT OBJECTIVE The APEXcm Small/Mid Cap Growth Fund (the “Fund”) seeks to achieve long-term capital growth. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases(as a percentage of offering price) None Maximum Contingent Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses(1) % Total Annual Fund Operating Expenses % Less: Fee Reductions and Expense Reimbursements(2) % Total Annual Fund Operating Expenses After Fee Reductions and Expense Reimbursements 1.10% “Other Expenses” are based on estimated amounts for the current fiscal year. Apex Capital Management, Inc. (the “Adviser”) has contractually agreed, until , 2013, to reduceManagement Fees andreimburse Other Expenses to the extent necessary to limit Total Annual Fund Operating Expenses to an amount not exceeding 1.10% of the Fund’s average daily net assets.Management Fee reductions and expense reimbursements by the Adviser are subject to repayment by the Fund for a period of 3 years after such fees and expenses were incurred, provided that the repayments do not cause Total Annual Fund Operating Expenses to exceed the foregoing expense limitation.Annual Fund Operating Expenses exclude brokerage costs, taxes, interest, costs to organize the Fund, acquired fund fees and expenses and extraordinary expenses.Prior to , 2013, this agreementmay be modified or terminated only with the approval of the Board of Trustees.This agreement will terminate automatically if the Fund’s investment advisory agreement with the Adviser is terminated. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The 2 Example also assumes that your investment has a 5% return each year, the operating expenses of the Fund remain the same and the contractual agreement to limit expenses remains in effect only until , 2013.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years $ $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. PRINCIPAL INVESTMENT STRATEGIES The Fund seeks to achieve its investment objective by investing in a diversified portfolio of small and mid-cap companies that exhibit strong growth characteristics.Apex Capital Management, Inc. (the “Adviser”) defines small and mid-cap companies as companies with market capitalizations between $250 million and $10 billion at the time of purchase.The Adviser uses a top-down bottom-up process by identifying long-term secular trends as a framework for bottom up research.The bottom-up process identifies a mix of “stable (established) growth” companies, those that typically provide more stability and consistency in volatile markets, and “emerging growth” companies, those that provide potential over performance. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities of small and mid-cap companies.The Fund may invest up to 15% of its assets in equity securities of foreign small and mid-companies, through the purchase of American Depository Receipts (“ADR”s) and/or foreign domiciled companies listed on U.S. stock exchanges.This investment policy may be changed by the Trustees without shareholder approval upon at least 60 days’ prior written notice to shareholders. PRINCIPAL RISKS As with any mutual fund investment, there is a risk that you could lose money by investing in the Fund.The success of the Fund’s investment strategy depends largely upon the Adviser’s skill in selecting securities for purchase and sale by the Fund and there is no assurance that the Fund will achieve its investment objective.Because of the types of securities in which the Fund invests and the investment techniques the Adviser uses, the Fund is designed for investors who are investing for the long term.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Stock Market Risk.The return on and value of an investment in the Fund will fluctuate in response to stock market movements.Stocks are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Adviser.At times, the stock markets can be volatile and stock prices can change drastically. Small and Mid-Cap Company Risk.Investing in small and mid-cap companies involves greater risk than is customarily associatedwith larger, more established companies.Small and mid-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than larger companies.Due to these and other factors, stocks of small and mid-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile than larger capitalization companies.In addition, in many instances, the securities of small and mid-cap companies typically are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Because small and mid-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Therefore, the securities of small and mid-cap companies may be subject to greater price fluctuations.Small and mid-cap companies are typically subject to greater changes in earnings and business prospects than larger, more established companies and also may not be widely followed by investors, which can lower the demand for their stock. Foreign Investment Risk.Investing in foreign securities (i.e., securities issued by companies whose principal business activities are outside the United States), may involve significant risks not present in domestic investments.For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of U.S. securities laws.Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations or currency exchange rates, expropriation or confiscatory taxation, limitation on the removal of cash or other assets of the Fund from foreign markets, political or financial instability, or diplomatic and other developments which could affect such investments.Further, economies of particular countries or areas of the world may differ favorably or unfavorably from the economy of the United States.Foreign securities often trade with less frequency and volume than domestic securities and therefore may exhibit greater price volatility.Additional information about foreign securities risk can be found in the Fund’s SAI. Investment Style and Management Risk.The Adviser’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies.The Fund’s growth style may go out of favor with investors, negatively affecting the Fund’s performance.In addition, the Adviser may select investments that fail to appreciate as anticipated. 4 PERFORMANCE SUMMARY The Fund is new and therefore does not have a performance history for a full calendar year to report.Once the Fund has returns for a full calendar year, this Prospectus will provide performance information which gives some indication of the risks of an investment in the Fund by comparing the Fund’s performance with a broad measure of market performance.How the Fund has performed in the past (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information, current through the most recent month end, is available by calling 1---. MANAGEMENT OF THE FUND Apex Capital Management, Inc. is the Fund’s investment adviser. Portfolio Manager Nitin N. Kumbhani is the President and Chief Investment Officer of the Adviser and has been responsible for the day-to-day management of the Fund’s portfolio since its inception. PURCHASE AND SALE OF FUND SHARES Minimum Initial Investment $2,500 for all accounts Minimum Additional Investment $100 for regular accounts ($50 for IRA and UGMA/UTMA accounts) General Information You may purchase or redeem (sell) shares of the Fund on each day that the New York Stock Exchange is open for business.Transactions may be initiated by written request, by telephone or through your financial intermediary.Written requests to the Fund should be sent to the APEXcm Small Mid-Cap Growth Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.For more information about purchasing and redeeming shares, please see “How to Buy Shares” and “How to Redeem Shares” in this Prospectus or call 1--- for assistance. TAX INFORMATION The Fund’s distributions are generally taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES The Fund does not charge a Sales Charge (Load) or Distribution (12b-1) Fee.However, certain financial intermediaries may charge fees for their services, and the Adviser may pay those fees out of its own resources.These payments are sometimes referred to as “revenue sharing”.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary 5 and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. INVESTMENT OBJECTIVE, INVESTMENT STRATEGIES AND RELATED RISKS Investment Objective The Fund seeks to achieve long-term capital growth.The Board of Trustees has reserved the right to change the investment objective of the Fund without shareholder approval. Investment Strategies The Fund seeks to achieve its investment objective by investing in a diversified portfolio of small and mid-cap companies that exhibit strong growth characteristics.Apex Capital Management, Inc. (the “Adviser”) defines small and mid-cap companies as companies with market capitalizations between $250 million and $10 billion at the time of purchase. The Adviser’s investment process begins with the ongoing identification of sustainable global secular growth trends.Global thematic opportunities are identified and the critical variables driving change are monitored.The Adviser then utilizes bottom-up fundamental research to gain independent conviction of the thematic views and to select stocks.The Adviser will also invest in non-thematic stocks that have characteristics that may add positive returns in given market conditions.The fundamental research process begins with screening all listed securities on U.S. exchanges with market caps between $250 million and $10 billion.Proprietary growth screens are utilized to identify “Stable Growth” companies and “Emerging Growth” companies.Although both Stable and Emerging Growth companies exhibit strong growth characteristics, Stable Growth companies typically provide more stability and consistency in volatile markets and Emerging Growth companies provide potential outperformance. Stable Growth companies are initially identified by screening for accelerating earnings growth, cash flow generation, profitability, consistency of earnings growth and reasonable valuations.Emerging Growth companies are initially identified by screening for accelerating revenue growth and relative strength, and possess characteristics of large and growing addressable market opportunities and unique product niches.The Adviser typically seeks Stable Growth and Emerging Growth companies with earnings sustainability, a global strategy and presence and strong management teams.This analysis narrows the universe of buyable stocks for further fundamental, bottom-up analysis to be conducted on the identified companies. The Adviser strives to generate alpha and control downside risk by careful security and sector level construction.At the security level the portfolio will comprise a balance of Stable Growth and Emerging Growth companies that the Adviser believes are poised to benefit from the tailwinds provided by the global secular growth trends.The Adviser manages diversification and incorporates it through established guidelines at the portfolio, sector and security levels to seek upside participation and downside protection.A diversified portfolio with 50-75 securities is constructed to mitigate event risk.Sector exposures are determined based on the Adviser’s current analysis and view of the economic environment.At the security level, rigorous fundamental analysis helps to identify sustainable growth characteristics. The Fund may invest up to 15% of its net assets in foreign issuers in the form of American Depositary Receipts (“ADRs”) or foreign domiciled companies listed on U.S. stock exchanges. ADRs are securities that are generally issued by a U.S. bank to U.S. buyers as a substitute for direct ownership of a foreign security and are traded on U.S. exchanges.The Fund will invest in foreign issuers when, in the Adviser’s opinion, such investments would be advantageous to the Fund and would help it to achieve its investment objective. 6 A security may be sold when the security achieves full valuation, the Adviser identifies a more attractive investment, the Fund needs to maintain portfolio diversification, or an individual stock experiences declining fundamentals, negative earnings surprise or similar adverse events.In general, once securities reach $12 billion in market capitalization the Adviser gradually liquidates the position. Investment Risks The principal risks associated with the Fund’s principal investment strategies are generally described below.As with any mutual fund investment, there is a risk that you could lose money by investing in the Fund.The success of the Fund’s investment strategy depends largely upon the Adviser’s skill in selecting securities for purchase and sale by the Fund and there is no assurance that the Fund will achieve its investment objective.Because of the types of securities in which the Fund invests and the investment techniques the Adviser uses, the Fund is designed for investors who are investing for the long term.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Stock Market Risk.The return on and value of an investment in the Fund will fluctuate in response to stock market movements.Stocks are subject to market risks, such as a rapid increase or decrease in a stock’s value or liquidity, and fluctuations in price due to earnings, economic conditions and other factors beyond the control of the Adviser.A company’s share price may decline if a company does not perform as expected, if it is not well managed, if there is a decreased demand for its products or services, or during periods of economic uncertainty or stock market turbulence, among other conditions.At times, the stock markets can be volatile and stock prices can change drastically, and you could lose money over short or long term periods. Mid-Cap Company Risk.Investing in mid-cap companies involves greater risk than is customarily associatedwith larger, more established companies.Mid-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than larger companies.Due to these and other factors, stocks of mid-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile than larger capitalization companies.In addition, in many instances, the securities of mid-cap companies typically are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Because mid-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Therefore, the securities of mid-cap companies may be subject to greater price fluctuations.Mid-cap companies are typically subject to greater changes in earnings and business prospects than larger, more established companies and also may not be widely followed by investors, which can lower the demand for their stock. Small-Cap Company Risk.The risks described above with respect to investing in mid-cap companies are more pronounced for securities of companies with smaller market capitalizations.Investing in small-cap companies involves greater risk than is customarily associatedwith mid- 7 cap or larger, more established companies.Small-cap companies may have a shorter period of operations and may not be able to raise additional capital as effectively as medium and larger sized companies.Small-cap companies frequently have less management depth and experience, narrower market penetrations, less diverse product lines, less competitive strengths and fewer resources than mid-cap or larger companies.Due to these and other factors, stocks of small-cap companies may be more susceptible to market downturns and other events, and their prices may be more volatile. In addition, in many instances, the securities of small-cap companies typically are traded only over-the-counter or on a regional securities exchange, and the frequency and volume of their trading is substantially less than is typical of larger companies.Because small-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Therefore, the securities of small-cap companies may be subject to greater price fluctuations.Small-cap companies are typically subject to greater changes in earnings and business prospects than larger, more established companies and also may not be widely followed by investors, which can lower the demand for their stock. Foreign Investment Risk.ADRs and ETFs investing in foreign securities are subject to risks similar to those associated with direct investments in foreign securities.Investing in foreign securities (i.e., securities issued by companies whose principal business activities are outside the United States), may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations or currency exchange rates, expropriation or confiscatory taxation, limitation on the removal of cash or other assets of the Fund from foreign markets, political or financial instability, or diplomatic and other developments which could affect such investments. Further, economies of particular countries or areas of the world may differ favorably or unfavorably from the economy of the United States. Foreign securities often trade with less frequency and volume than domestic securities and therefore may exhibit greater price volatility. Additional information about foreign securities risk can be found in the Fund’s SAI. Investment Style and Management Risk.The Adviser’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies.The Fund’s growth style may go out of favor with investors, negatively affecting the Fund’s performance.In addition, the Adviser may select investments that fail to appreciate as anticipated.The ability of the Fund to meet its investments objective is directly related to the success of the Adviser’s investment process and there is no guarantee that the Adviser’s judgments about the attractiveness, value and potential appreciation of a particular investment for the Fund will be correct or produce the desired results.Athough the Adviser has investment management experience, the Adviser has no experience as an investment adviser to a mutual fund prior to the Fund’s inception. 8 Other Principal Risks · You could lose money by investing in the Fund. · An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. · The Fund may not be appropriate for use as a complete investment program. · There is no guarantee that the Fund will achieve its investment objective. In addition to the principal strategies and risks described above, the Fund may invest, to a lesser extent, in other types of securities whose risks are described below. Money Market Instruments, Exchange-Traded Funds and Temporary Defensive Positions.The Fund will typically hold a portion of its assets in money market instruments, including cash, cash equivalent securities, short-term debt securities, repurchase agreements and money market mutual fund shares (“Money Market Instruments”).The Fund will invest in Money Market Instruments to maintain liquidity or pending the selection of investments.From time to time, the Fund also may take temporary defensive positions in attempting to respond to adverse market, economic, political or other conditions, and in doing so, may invest up to 100% of its assets in Money Market Instruments.The Fund may also, on a temporary basis, invest in Exchange-Traded Funds (“ETF”s) that invest primarily in securities that closely mirror the Fund’s strategy.The Adviser expects any investments in ETFs to be temporary.To the extent that the Fund invests in money market mutual funds or ETFs, there will be some duplication of expenses because the Fund would bear its pro-rata portion of such money market funds’ or ETFs’ advisory fees and other operating expenses.As a result of taking a temporary defensive position, the Fund may not achieve its investment objective. Additional Information. Whether the Fund is an appropriate investment for an investor will depend largely upon his or her financial resources and individual investment goals and objectives. The Fund may not be appropriate for investors who engage in short-term trading and/or other speculative strategies and styles. FUND MANAGEMENT The Investment Adviser Apex Capital Management, Inc., 8163 Old Yankee Road, Suite E, Dayton, Ohio 45458, serves as the investment adviser to the Fund.The Adviser provides the Fund with a continuous program of investing the Fund’s assets and determining the composition of the Fund’s portfolio.The Adviser was organized in 1987 by Nitin N. Kumbhani and also provides investment advisory services to individuals, high net worth individuals, pension and profit sharing plans, charitable organizations, corporations and other businesses, and state or municipal government entities. For its services, the Fund pays the Adviser a monthly investment advisory fee computed at the annual rate of % of its average daily net assets.The Adviser has agreed, until , 2013, to reduce its investment advisory fees and to reimburse Fund expenses to the extent necessary to limitannual ordinary operating expensesof the Fund (excluding brokerage costs, taxes, interest, costs to organize the Fund, Acquired Fund Fees and Expenses and extraordinary expenses) to % of average daily net assets.Any such fee reductions by the Adviser, or 9 payments by the Adviser of expenses which are the Fund’s obligation, are subject to repayment by the Fund, provided that the repayment does not cause the Fund’s ordinary operating expenses to exceed the foregoing expense limitation, and provided further that the fees and expenses which are the subject of the repayment were incurred within 3 years of the repayment. A discussion of the factors considered by the Board of Trustees in its approval of the Fund’s investment advisory contract with the Adviser, including the Board’s conclusions with respect thereto, will be available in the Fund’s semi-annual report for the period ended , 2012. Portfolio Manager Nitin N. Kumbhani is the portfolio manager of the Fund.Mr. Kumbhani is the President and Chief Investment Officer of the Adviser, which he founded in 1987.Prior to launching the Adviser, he started Source Data Systems, a software company that pioneered ATM software.He sold SDS and started Kumbhani and Co. (now Apex) in 1987.Mr. Kumbhani’s background as a developer of technology working with the financial services industry has served him well as a growth stock portfolio manager.He received his BS in Electrical Engineering and Economics and did graduate studies in Computer Sciences at West Virginia University. The Statement of Additional Information (“SAI”) provides additional information about the Portfolio Manager, other accounts managed by the Portfolio Manager and his ownership of shares of the Fund. Board of Trustees The Fund is an investment portfolio of Ultimus Managers Trust (the “Trust”), an Ohio business trust.The Board of Trustees of the Trust (the “Board of Trustees”) supervises the operations of the Fund according to applicable state and federal law and is responsible for the overall management of the Fund’s business affairs. The Administrator and Transfer Agent Ultimus Fund Solutions, LLC (“Ultimus” or the “Transfer Agent”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Fund’s administrator, transfer agent and fund accounting agent.Management and administrative services of Ultimus include (i) providing office space, equipment and officers and clerical personnel to the Fund, (ii) obtaining valuations, calculating net asset values and performing other accounting, tax and financial services, (iii) recordkeeping, (iv) regulatory reporting services, (v) processing shareholder account transactions and disbursing dividends and distributions, and (vi) administering custodial and other third party service provider contracts on behalf of the Fund. The Distributor Ultimus Fund Distributors, LLC (the “Distributor”) is the Fund’s principal underwriter and serves as the exclusive agent for the distribution of the Fund’s shares.The Distributor may sell the Fund’s shares to or through qualified securities dealers or other approved entities. 10 The SAI has more detailed information about the Adviser and other service providers to the Fund. EXPENSES OF THE FUND In addition to the investment advisory fees, the Fund pays all expenses not assumed by the Adviser, including, without limitation: (i) the fees and expenses of its independent registered public accounting firm and legal counsel; (ii) the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, SAIs and supplements thereto; (iii) fees of the Fund’s administrator and transfer agent; (iv) bank transaction charges and custodian fees; (v) proxy solicitors’ fees and expenses; (vi) registration and filing fees; (vii) federal, state or local income or other taxes; (viii) interest; (ix) membership fees of the Investment Company Institute and similar organizations; (x) fidelity bond and liability insurance premiums; and (xi) any extraordinary expenses, such as indemnification payments or damages awarded in litigation or settlements made.All general Trust expenses are allocated among and charged to the assets of the Fund on a basis that the Board deems fair and equitable, which may be on a basis of relative net assets of the Fund or the nature of the services performed and relative applicability to the Fund. HOW THE FUND VALUES ITS SHARES The net asset value (“NAV”) of the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each day that the NYSE is open for business.Currently, the NYSE is closed on weekends and in recognition of the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas.To calculate NAV, the Fund’s assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of shares outstanding.The Fund generally values its portfolio securities at their current market values determined on the basis of available market quotations.However, if market quotations are not available or are considered to be unreliable due to market or other events, portfolio securities will be valued at their fair values, as of the close of regular trading on the NYSE, as determined in good faith under procedures adopted by the Board of Trustees.When fair value pricing is employed, the prices of securities used by the Fund to calculate its NAV are based on the consideration by the Fund of a number of subjective factors and therefore may differ from quoted or published prices for the same securities.To the extent the assets of the Fund are invested in other open-end investment companies that are registered under the 1940 Act and unlisted, the Fund’s NAV is calculate based upon the NAVs reported by such registered open-end investment companies, and the prospectuses for these companies explain the circumstances under which they will use fair value pricing and the effects of using fair value pricing. Your order to purchase or redeem shares is priced at the NAV next calculated after your order is received in proper form by the Fund.See “How to Buy Shares” and “How to Redeem Shares” for a description of the “proper form” for purchase and redemption orders, respectively. 11 HOW TO BUY SHARES Shares are available for purchase from the Fund every day the NYSE is open for business, at the NAV next calculated after receipt of a purchase order in proper form.The Fund reserves the right to reject any purchase request.Investors who purchase shares through a broker-dealer or other financial intermediary may be charged a fee by such broker-dealer or intermediary.The Fund mails you confirmations of all purchases or redemptions of Fund shares if shares are purchased through the Fund.Certificates representing shares are not issued. Who Can Buy Shares Shares are offered without any sales charge to all investors, including the following types of investors if they meet the minimum initial investment requirements: · Individuals and trusts · Clients of financial intermediaries who: (i) charge such clients a fee for advisory, investment, consulting or similar services; or (ii) have entered into an agreement with the Fund to offer shares through a no-load program or investment platform · Retirement and other benefit plans · Endowment funds and foundations · Any state, county or city, or its instrumentality, department, authority or agency · Accounts registered to insurance companies, trust companies and bank trust departments · Any entity that is considered a corporation or partnership for tax purposes · Investment companies, both affiliated and not affiliated with the Adviser · Fund trustees and other individuals who are affiliated with the Fund. Minimum Initial Investment The minimum initial investment in the Fund is $2,500.This minimum investment requirement may be waived or reduced for any reason at the discretion of the Fund. Opening an Account An account may be opened by mail or bank wire if it is submitted in proper form, as follows: By Mail.To open a new account by mail: • Complete and sign the account application. • Enclose a check payable to the Fund. • Mail the application and the check to the Transfer Agent at the following address: APEXcm Small/Mid-Cap Growth Fund c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 Shares will be issued at the NAV next computed after receipt of your application and check.All purchases must be made in U.S. dollars and checks must be drawn on U.S. financial institutions.The Fund does not accept cash, drafts, “starter” checks, travelers checks, credit card checks, 12 post-dated checks, cashier’s checks under $10,000, or money orders.In addition, the Fund does not accept checks made payable to third parties.When shares are purchased by check, the proceeds from the redemption of those shares will not be paid until the purchase check has been converted to federal funds, which could take up to 15 calendar days from the date of purchase.If an order to purchase shares is canceled because your check does not clear, you will be responsible for any resulting losses or other fees incurred by the Fund or the Transfer Agent in the transaction. By sending your check to the Transfer Agent, please be aware that you are authorizing the Transfer Agent to make a one-time electronic debit from your account at the financial institution indicated on your check.Your bank account will be debited as early as the same day the Transfer Agent receives your payment in the amount of your check; no additional amount will be added to the total.The transaction will appear on your bank statement.Your original check will be destroyed once processed, and you will not receive your canceled check back.If the Transfer Agent cannot post the transaction electronically, you authorize the Transfer Agent to present an image copy of your check for payment. By Wire.To open a new account by wire of federal funds, call the Transfer Agent at 1--- to obtain the necessary information to instruct your financial institution to wire your investment.A representative will assist you in obtaining an account application, which must be completed, signed and faxed (or mailed) to the Transfer Agent before payment by wire will be accepted. The Fund requires advance notification of all wire purchases in order to ensure that the wire is received in proper form and that your account is subsequently credited in a timely fashion.Failure to notify the Transfer Agent prior to the transmittal of the bank wire may result in a delay in purchasing shares of the Fund.An order is considered received when U.S. Bank, N.A., the Fund’s custodian, receives payment by wire.If your account application was faxed to the Transfer Agent, you must also mail the completed account application to the Transfer Agent on the same day the wire payment is made.See “Opening an Account – By Mail” above.Your financial institution may charge a fee for wiring funds.Shares will be issued at the NAV next computed after receipt of your wire in proper form. Through Your Broker or Financial Institution.Shares of the Fund may be purchased through certain brokerage firms and financial institutions that are authorized to accept orders on behalf of the Fund at the NAV next determined after your order is received by such organization in proper form.These organizations may charge you transaction fees on purchases of Fund shares and may impose other charges or restrictions or account options that differ from those applicable to shareholders who purchase shares directly through the Fund.These organizations may be the shareholders of record of your shares. The Fund is not responsible for ensuring that the organizations carry out their obligations to their customers.Shareholders investing in this manner should look to the organization through which they invest for specific instructions on how to purchase and redeem shares. 13 Subsequent Investments Once an account is open, additional purchases of Fund shares may be made at any time in minimum amounts of $100, except for an IRA or gifts or transfers to minors’ account, which must be in amounts of at least $50.Additional purchases must be submitted in proper form as described below.Additional purchases may be made: • By sending a check, made payable to the Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.Be sure to note your account number on the memo line of your check.The shareholder will be responsible for any fees incurred or losses suffered by the Fund as a result of any check returned for insufficient funds. • By wire to the Fund account as described under “Opening an Account – By Wire.”Shareholders should call the Transfer Agent at 1--- before wiring funds. • Through your brokerage firm or other financial institution. Automatic Investment Plan and Direct Deposit Plans You may make automatic monthly investments in the Fund from your bank, savings and loan or other depository institution.The minimum investments under the automatic investment plan must be at least $100 under the plan and are made on the 15th and/or last business day of the month.The Transfer Agent currently pays the costs of this service, but reserves the right, upon 30 days written notice, to make reasonable charges.Your depository institution may impose its own charge for making transfers from your account. Your employer may offer a direct deposit plan which will allow you to have all or a portion of your paycheck transferred automatically to purchase shares of the Fund. Social Security recipients may have all or a portion of their social security check transferred automatically to purchase shares of the Fund. Please call 1--- for more information about the automatic investment plan and direct deposit plans. Purchases in Kind The Fund may accept securities in lieu of cash in payment for the purchase of shares of the Fund.The acceptance of such securities is at the sole discretion of the Adviser based upon the suitability of the securities as an investment for the Fund, the marketability of such securities, and other factors which the Fund may deem appropriate.If accepted, the securities will be valued using the same criteria and methods utilized for valuing securities to compute the Fund’s NAV. Customer Identification and Verification To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person that opens a new account, and to determine whether such person’s name appears on government lists of known or suspected terrorists and terrorist organizations.As a result, the Fund must obtain the following information for each person that opens a new account: • Name; 14 • Date of birth (for individuals); • Residential or business street address (although post office boxes are still permitted for mailing); and • Social security number, taxpayer identification number, or other identifying number. You may also be asked for a copy of your driver’s license, passport, or other identifying document in order to verify your identity.In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database.Additional information may be required to open accounts for corporations and other entities.Federal law prohibits the Fund and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. After an account is opened, the Fund may restrict your ability to purchase additional shares until your identity is verified.The Fund also may close your account or take other appropriate action if they are unable to verify your identity within a reasonable time.If your account is closed for this reason, your shares will be redeemed at the NAV next calculated after the account is closed. Frequent Trading Policies Frequent purchases and redemptions of Fund shares by a shareholder may harm other Fund shareholders by interfering with the efficient management of the Fund’s portfolio, increasing brokerage and administrative costs, and potentially diluting the value of the Fund’s shares.The Fund does not accommodate frequent purchases or redemptions of Fund shares. The Board of Trustees has adopted policies and procedures in an effort to detect and prevent market timing in the Fund.The Fund, through its service providers, monitors shareholder trading activity to ensure it complies with the Fund’s policies.The Fund prepares reports illustrating purchase and redemption activity to detect market timing activity.When monitoring shareholder purchases and redemptions, the Fund does not apply a quantitative definition to frequent trading.Instead the Fund uses a subjective approach that permits it to reject any purchase orders that it believes may be indicative of market timing or disruptive trading.The right to reject a purchase order applies to any purchase order, including a purchase order placed by financial intermediaries.The Fund may also modify any terms or conditions of purchase of Fund shares or withdraw all or any part of the offering made by this Prospectus.The Fund’s policies and procedures to prevent market timing are applied uniformly to all shareholders.These actions, in the Board’s opinion, should help reduce the risk of abusive trading in the Fund. When financial intermediaries establish omnibus accounts in the Fund for their clients, the Fund reviews trading activity at the omnibus account level and look for activity that may indicate potential frequent trading or market timing.If the Fund detects suspicious trading activity, the Fund will seek the assistance of the intermediary to investigate that trading activity and take appropriate action, including prohibiting additional purchases of Fund shares by the intermediary and/or its client.Each intermediary that offers the Fund’s shares through an omnibus account has entered into an information sharing agreement with the Fund designed to assist the Fund in stopping future disruptive trading.Intermediaries may apply frequent trading policies that differ from those described in this Prospectus.If you invest in the Fund through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. 15 Although the Fund has taken steps to discourage frequent purchases and redemptions of Fund shares, it cannot guarantee that such trading will not occur. HOW TO REDEEM SHARES Shares of the Fund may be redeemed on any day on which the Fund computes its NAV.Shares are redeemed at the NAV next determined after the Transfer Agent receives your redemption request in proper form as described below.Redemption requests may be made by mail or by telephone. By Mail.You may redeem shares by mailing a written request to The APEXcm Funds, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.Written requests must state the shareholder’s name, the account number and the shares or dollar amount to be redeemed and be signed exactly as the shares are registered. Signature Guarantees.If the shares to be redeemed have a value of greater than $50,000, or if the payment of the proceeds of a redemption of any amount is to be sent to a person other than the shareholder of record or to an address other than that on record with the Fund, you must have all signatures on written redemption requests guaranteed.If the name(s) or the address on your account has changed within the previous 15 days of your redemption request, the request must be made in writing with your signature guaranteed, regardless of the value of the shares being redeemed.The Transfer Agent will accept signatures guaranteed by a domestic bank or trust company, broker, dealer, clearing agency, savings association or other financial institution which participates in the STAMP Medallion program sponsored by the Securities Transfer Association.Signature guarantees from financial institutions which do not participate in the STAMP Medallion program will not be accepted.A notary public cannot provide a signature guarantee.The Transfer Agent has adopted standards for accepting signature guarantees from the above institutions.The Fund and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption requests by corporate and fiduciary shareholders must be accompanied by appropriate documentation establishing the authority of the person seeking to act on behalf of the account.Forms of resolutions and other documentation to assist in compliance with the Transfer Agent’s procedures may be obtained by calling the Transfer Agent. By Telephone.Unless you specifically decline the telephone redemption privilege on your account application, you may also redeem shares having a value of $50,000 or less by telephone by calling the Transfer Agent at 1---. Telephone redemptions may be requested only if the proceeds are to be sent to the shareholder of record and mailed to the address on record with the Fund.Account designations may be changed by sending the Transfer Agent a written request with all signatures guaranteed as described above.Upon request, redemption proceeds of $100 or more may be transferred electronically from an account you maintain with a financial institution by an Automated Clearing House (“ACH”) transaction, and proceeds of $1,000 or more may be transferred by wire, in either case 16 to the account registration stated on the account application.Shareholders may be charged a fee of $15 by the Fund’s custodian for outgoing wires. The Transfer Agent requires personal identification before accepting any redemption request by telephone, and telephone redemption instructions may be recorded.If reasonable procedures are followed by the Transfer Agent, neither the Transfer Agent nor the Fund will be liable for losses due to unauthorized or fraudulent telephone instructions.In the event of drastic economic or market changes, a shareholder may experience difficulty in redeeming shares by telephone.If such a case should occur, redemption by mail should be considered. Through Your Broker or Financial Institution.You may also redeem your shares through a brokerage firm or financial institution that has been authorized to accept orders on behalf of the Fund at the NAV next determined after your order is received by such organization in proper form.NAV is normally determined as of 4:00 p.m., Eastern time.Your brokerage firm or financial institution may require a redemption request to be received at an earlier time during the day in order for your redemption to be effective as of the day the order is received.These organizations may be authorized to designate other intermediaries to act in this capacity.Such an organization may charge you transaction fees on redemptions of Fund shares and may impose other charges or restrictions or account options that differ from those applicable to shareholders who redeem shares directly through the Transfer Agent. Receiving Payment The Fund normally makes payment for all shares redeemed within 7 days after receipt by the Transfer Agent of a redemption request in proper form.Under unusual circumstances as permitted by the Securities and Exchange Commission, the Fund may suspend the right of redemption or delay payment of redemption proceeds for more than 7 days.A requested wire of redemption proceeds normally will be sent on the business day following the redemption request.However, when shares are purchased by check or through ACH, the proceeds from the redemption of those shares will not be paid until the purchase check or ACH transfer has been converted to federal funds, which could take up to 15 calendar days. Minimum Account Balance Due to the high cost of maintaining shareholder accounts, the Fund may involuntarily redeem shares in an account, and pay the proceeds to the shareholder, if the shareholder’s account balance falls below $2,500 due to shareholder redemptions.This does not apply, however, if the balance falls below the minimum solely because of a decline in the Fund’s NAV.Before shares are redeemed to close an account, the shareholder is notified in writing and allowed 30 days to purchase additional shares to meet the minimum account balance requirement. Automatic Withdrawal Plan If the shares in your account have a value of at least $5,000, you (or another person you have designated) may receive monthly or quarterly payments in a specified amount of not less than $100 each.There is currently no charge for this service, but the Transfer Agent reserves the right, upon 30 days written notice, to make reasonable charges.Telephone the Transfer Agent toll-free at 1--- for additional information. 17 Redemptions in Kind The Fund reserves the right to make payment for a redemption in securities rather than cash, which is known as a “redemption in kind.”This would be done only under extraordinary circumstances and if the Fund deems it advisable for the benefit of all shareholders, such as a very large redemption that could affect Fund operations (for example, more than 1% of the Fund’s net assets).A redemption in kind will consist of securities equal in market value to the Fund shares being redeemed.When you sell these securities, you will pay brokerage charges. DIVIDENDS, DISTRIBUTIONS AND TAXES Income dividends and net capital gain distributions, if any, are normally declared and paid annually by the Fund in December.Your distributions of dividends and capital gains will be automatically reinvested in additional shares of the Fund unless you elect to receive them in cash.The Fund’s distributions of income and capital gains, whether received in cash or reinvested in additional shares, will be subject to federal income tax. The Fund intends to qualify as a regulated investment company for federal income tax purposes, and as such, will not be subject to federal income tax on its taxable income and gains that it distributes to its shareholders.The Fund intends to distribute its income and gains in such a way that it will not be subject to a federal excise tax on certain undistributed amounts. Distributions attributable to ordinary income and short-term capital gains are generally taxed as ordinary income, although certain income dividends may be taxed to non-corporate shareholders at long-term capital gains rates.In the case of corporations that hold shares of the Fund, certain income from the Fund may qualify for a 70% dividends-received deduction.Distributions of long-term capital gains are generally taxed as long-term capital gains, regardless of how long you have held your Fund shares. When you redeem Fund shares, you generally realize a capital gain or loss as long as you hold the shares as capital assets.Except for investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts, and tax-exempt investors that do not borrow to purchase Fund shares, any gain realized on a redemption of Fund shares will be subject to federal income tax. You will be notified by February 15th of each year about the federal tax status of distributions made by the Fund during the prior year.Depending on your residence for tax purposes, distributions also may be subject to state and local taxes. Federal law requires the Fund to withhold taxes on distributions paid to shareholders who fail to provide a social security number or taxpayer identification number or fail to certify that such number is correct.Foreign shareholders may be subject to special withholding requirements. Because everyone’s tax situation is not the same, you should consult your tax professional about federal, state and local tax consequences of an investment in the Fund. 18 FINANCIAL HIGHLIGHTS Because the Fund is new, there is no financial or performance information included in this prospectus for the Fund.The fiscal year end of the Fund is the last day of each year.Once the information becomes available, you may request a copy of this information by calling the Fund at 1---. 19 Customer Privacy Notice FACTS WHAT DOES the APEXcm SMALL/MID-CAP GROWTH FUND (the “Fund”) DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information.Federal law gives consumers the right to limit some but not all sharing.Federal law also requires us to tell you how we collect, share, and protect your personal information.Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us.This information can include: § Social Security number § Assets § Retirement Assets § Transaction History § Checking Account Information § Purchase History § Account Balances § Account Transactions § Wire Transfer Instructions When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share your personal information to run their everyday business.In the section below, we list the reasons financial companies can share their customers’ personal information; the reasons the Fund chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does the Fund share? Can you limit this sharing? For our everyday business purposes – Such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you No We don’t share For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences No We don’t share For our affiliates’ everyday business purposes – information about your creditworthiness No We don’t share For nonaffiliates to market to you No We don’t share Questions? Call 1--- THIS IS NOT PART OF THE PROSPECTUS 20 Page 2 Who we are Who is providing this notice? APEXcm Small/Mid-Cap Growth Fund Ultimus Fund Distributors, LLC (Distributor) Ultimus Fund Solutions, LLC (Administrator) What we do How does the Fund protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law.These measures include computer safeguards and secured files and buildings. Our service providers are held accountable for adhering to strict policies and procedures to prevent any misuse of your nonpublic personal information. How does the Fund collect my personal information? We collect your personal information, for example, when you § Open an account § Provide account information § Give us your contact information § Make deposits or withdrawals from your account § Make a wire transfer § Tell us where to send the money § Tell us who receives the money § Show your government-issued ID § Show your driver’s license We also collect your personal information from other companies. Why can’t I limit all sharing? Federal law gives you the right to limit only § Sharingfor affiliates’ everyday business purposes – information about your creditworthiness § Affiliates from using your information to market to you § Sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control.They can be financial and nonfinancial companies. § Apex Capital Management, Inc., the investment adviser to the Fund, could be deemed to be an affiliate. Nonaffiliates Companies not related by common ownership or control.They can be financial and nonfinancial companies § The Fund does not share with nonaffiliates so they can market to you. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. § The Fund does not jointly market. THIS IS NOT PART OF THE PROSPECTUS 21 FOR ADDITIONAL INFORMATION Additional information about the Fund is included in the SAI, which is incorporated by reference in its entirety.A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the SAI. Additional information about the Fund’s investments will be available in the annual and semiannual reports to shareholders.In the Fund’s annual report, you will find a discussion of the market conditions and strategies that significantly affected the Fund’s performance during its last fiscal year. To obtain a free copy of the SAI, the annual and semiannual reports or other information about the Fund, or to make inquiries about the Fund, please call Toll-Free: 1--- This Prospectus, the SAI and the most recent shareholder reports are also available without charge on the Fund’s website at www..com or upon written request to . Only one copy of a Prospectus or an annual or semiannual report will be sent to each household address.This process, known as “Householding,” is used for most required shareholder mailings.(It does not apply to confirmations of transactions and account statements, however). You may, of course, request an additional copy of a Prospectus or an annual or semiannual report at any time by calling or writing the Fund.You may also request that Householding be eliminated from all your required mailings. Information about the Fund (including the SAI) can be reviewed and copied at the Securities and Exchange Commission’s public reference room in Washington, D.C.Information about the operation of the public reference room may be obtained by calling the Commission at 1-202-551-8090.Reports and other information about the Fund are available on the EDGAR Database on the Commission’s Internet site at http://www.sec.gov.Copies of information on the Commission’s Internet site may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing to: Securities and Exchange Commission, Public Reference Section, Washington, D.C. 20549-1520. Investment Company Act File No. 811- 22 Statement of Additional Information , 2012 APEXcm SMALL/MID CAP GROWTH FUND (ticker) Series of ULTIMUS MANAGERS TRUST 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 This Statement of Additional Information (“SAI”) should be read in conjunction with the Prospectus for the APEXcm Small/Mid Cap Growth Fund (the “Fund”) dated , 2012, which may be supplemented from time to time (the “Prospectus”).This Statement of Additional Information is incorporated by reference in its entirety into the Prospectus.Because this SAI is not itself a prospectus, no investment in shares of the Fund should be made solely upon the information contained herein.Copies of the Prospectus may be obtained without charge, upon request, by writing the Fund at 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, or by calling toll-free 1---. TABLE OF CONTENTS ADDITIONAL INFORMATION ON INVESTMENTS, STRATEGIES AND RISKS 2 INVESTMENT RESTRICTIONS CALCULATION OF SHARE PRICE ADDITIONAL PURCHASE AND REDEMPTION INFORMATION SPECIAL SHAREHOLDER SERVICES MANAGEMENT OF THE TRUST INVESTMENT ADVISER PORTFOLIO TRANSACTIONS THE DISTRIBUTOR OTHER SERVICE PROVIDERS DISTRIBUTION PLAN GENERAL INFORMATION ADDITIONAL TAX INFORMATION FINANCIAL STATEMENTS APPENDIX A (TRUST’S PROXY VOTING POLICIES AND PROCEDURES) APPENDIX B (ADVISER’S PROXY VOTING POLICIES AND PROCEDURES) 1 STATEMENT OF ADDITIONAL INFORMATION The APEXcm Small/Mid Cap Growth Fund is diversified series of Ultimus Managers Trust (the “Trust”), an open-end management investment company.The Fund’s investments are managed by Apex Capital Management, Inc. (the “Adviser”).For further information on the Fund, please call 1---. ADDITIONAL INFORMATION ON INVESTMENTS, STRATEGIES AND RISKS Information contained in this SAI expands upon information contained in the Fund’s Prospectus.All investments in securities and other financial instruments involve a risk of financial loss.No assurance can be given that the Fund’s investment programs will be successful.No investment in shares of the Fund should be made without first reading the Prospectus. Preferred Stock, Warrants and Rights.The Fund may invest in preferred stock, warrants and rights. Preferred stocks are securities that represent an ownership interest providing the holder with claims on the issuer’s earnings and assets before common stock owners but after bond owners. Unlike debt securities, the obligations of an issuer of preferred stock, including dividend and other payment obligations, may not typically be accelerated by the holders of such preferred stock on the occurrence of an event of default or other non-compliance by the issuer of the preferred stock.Preferred stocks may include the obligation to pay a stated dividend.The price of preferred stocks could depend more on the size of the dividend than on the company’s performance.If a company fails to pay the dividend, its preferred stock is likely to drop in price.Changes in interest rates can also affect the price of preferred stock. Warrants are essentially options to purchase equity securities at specific prices and are valid for a specific period of time.Rights are similar to warrants but generally have a short duration and are distributed directly by the issuer to its shareholders.The holders of warrants and rights have no voting rights, and receive no dividends, with respect to the equity interests underlying warrants or rights, and will have no rights with respect to the assets of the issuer, until the warrant or right is exercised.Investments in warrants and rights involve certain risks, including the possible lack of a liquid market for resale, potential price fluctuations as a result of speculation or other factors, and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant or right can be prudently exercised (in which event the warrant or right may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). Foreign Securities.Subject to its investment policies and quality standards, the Fund may invest in securities of foreign issuers that trade on U.S. stock exchanges or in the form of American Depositary Receipts (“ADRs”).ADRs are receipts that evidence ownership of underlying securities issued by a foreign issuer.ADRs are generally issued by a U.S. bank or trust company to U.S. buyers as a substitute for direct ownership of a foreign security and are traded on U.S. Exchanges.ADRs, in registered form, are designed for use in the U.S. securities markets.ADRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary.A depositary may establish an unsponsored facility without participation by the issuer of the deposited security.The depositary of an unsponsored ADR is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights with respect to the deposited security.Investments in ADRs are subject to risks similar to those associated with direct investments in foreign securities. 2 Investing in the securities of foreign issuers involves special risks and considerations not typically associated with investing in U.S. companies.The performance of foreign markets does not necessarily track U.S. markets.Foreign investments may be affected favorably or unfavorably by changes in currency rates and exchange control regulations.There may be less publicly available information about a foreign company than about a U.S. company, and foreign companies may not be subject to accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies.There may be less governmental supervision of securities markets, brokers and issuers of securities than in the U.S.Foreign securities often trade with less frequency and volume than domestic securities and therefore may exhibit less liquidity and greater price volatility than securities of U.S. companies.Investments in foreign securities may also be subject to other risks different from those affecting U.S. investments, including local political or economic developments, expropriation or nationalization of assets, restrictions on foreign investment and repatriation of capital, imposition of withholding taxes on dividend or interest payments, currency blockage (which would prevent cash from being brought back to the U.S.), limits on proxy voting and difficulty in enforcing legal rights outside the U.S.Currency exchange rates and regulations may cause fluctuation in the value of foreign securities.In addition, foreign securities and dividends and interest payable on those securities may be subject to foreign taxes, including taxes withheld from payments on those securities. Debt Securities.The Fund may invest in corporate debt securities and U.S. Government obligations.Corporate securities include, but are not limited to, debt obligations offered by public or private corporations either registered or unregistered.The market value of such securities may fluctuate in response to interest rates and the creditworthiness of the issuer.A debt instrument’s credit quality depends on the issuer’s ability to pay interest on the security and repay the debt; the lower the credit rating, the greater the risk that the security’s issuer will default.The credit risk of a security may also depend on the credit quality of any bank or financial institution that provides credit enhancement for the security.In the case of corporate debt, the Fund will normally purchase investment grade securities, meaning securities rated BBB or better by Standard & Poor’s or any comparable rating by another nationally recognized statistical rating organization (“NRSRO”) or, if unrated, as determined by the Adviser to be of comparable quality. “U.S. Government obligations” include securities which are issued or guaranteed by the U.S. Treasury, by various agencies of the U.S. Government, and by various instrumentalities which have been established or sponsored by the U.S. Government.U.S. Treasury obligations are backed by the “full faith and credit” of the U.S. Government.U.S. Treasury obligations include Treasury Bills, Treasury Notes, and Treasury Bonds.Treasury Bills have initial maturities of one year or less; Treasury Notes have initial maturities of one to ten years; and Treasury Bonds generally have initial maturities of greater than ten years. Agencies and instrumentalities established by the U.S. Government include the Federal Home Loan Banks, the Federal Land Bank, the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Small Business Administration, the Bank for Cooperatives, the Federal Intermediate Credit Bank, the Federal Financing Bank, the Federal Farm Credit Banks, the Federal Agricultural Mortgage Corporation, the Resolution Funding Corporation, the Financing Corporation of America and the Tennessee Valley Authority. Some of these securities are supported by the full faith and credit of the U.S. Government while others are supported only by the credit of the agency or instrumentality, which may include the right of the issuer to borrow from the U.S. Treasury.In the case of U.S. Government obligations not backed by the full faith and credit of the U.S. Government, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, and may not 3 be able to assert a claim against the U.S. Government itself in the event the agency or instrumentality does not meet its commitment.U.S. Government obligations are subject to price fluctuations based upon changes in the level of interest rates, which will generally result in all those securities changing in price in the same way, i.e., all those securities experiencing appreciation when interest rates decline and depreciation when interest rates rise.Any guarantee of the U.S. government will not extend to the yield or value of the Fund’s shares. Investment Companies, Exchange Traded Funds and Other Similar Instruments.Shares of exchange traded funds (“ETFs”) and other similar instruments may be purchased by the Fund.An ETF is typically an investment company registered under the Investment Company Act of 1940 (the “1940 Act”) that holds a portfolio of common stocks designed to track the performance of a particular index or market sector.ETFs sell and redeem their shares at net asset value in large blocks (typically 50,000 of its shares) called “creation units.”Shares representing fractional interests in these creation units are listed for trading on national securities exchanges and can be purchased and sold in the secondary market like ordinary stocks in lots of any size at any time during the trading day. Instruments the Fund may purchase that are similar to ETFs represent beneficial ownership interests in specific “baskets” of stocks of companies within a particular industry sector or group.These securities may also be listed on national securities exchanges and purchased and sold in the secondary market, but unlike ETFs, are not registered as investment companies under the 1940 Act.Such securities may also be exchange traded, but because they are not registered as investment companies, they are not subject to the percentage investment limitations imposed by the 1940 Act. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund (i.e., one that is not exchange traded), including the risk that the general level of stock prices, or that the prices of stocks within a particular sector, may increase or decline, thereby affecting the value of the shares of an ETF.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds:(1) the market price of the ETF’s shares may trade at a discount to their net asset value; (2) an active trading market for an ETF’s shares may not develop or be maintained; (3) trading of an ETF’s shares may be halted if the listing exchange deems such action appropriate; and (4) ETF shares may be delisted from the exchange on which they trade, or activation of “circuit breakers” (which are tied to large decreases in stock prices) may halt trading temporarily.ETFs are also subject to the risks of the underlying securities or sectors the ETF is designed to track. Because ETFs and pools that issue similar instruments bear various fees and expenses, the Fund will pay a proportionate share of these expenses, as well as transaction costs, such as brokerage commissions.As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low.ETFs do not charge initial sales loads or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Generally, under the 1940 Act, the Fund may not acquire shares of another investment company (including ETFs) if, immediately after such acquisition, (i) the Fund would hold more than 3% of the other investment company’s total outstanding shares, (ii) the Fund’s investment in securities of the other investment company would be more than 5% of the value of the total assets of the Fund, or (iii) more than 10% of the Fund’s total assets would be invested in investment companies.Under certain conditions, the Fund may invest in registered and unregistered money market funds in excess of these limitations.The Securities and Exchange Commission (the “SEC”) has granted orders for exemptive relief to certain ETFs that permit investments in those ETFs by other investment companies (such as the Fund) in excess of these limits.The Fund may invest in ETFs that have received such 4 exemptive orders from the SEC, pursuant to the conditions specified in such orders.In accordance with Section 12(d)(1)(F)(i) of the 1940 Act, the Fund may also invest in ETFs that have not received such exemptive orders and in other investment companies in excess of these limits, as long as the Fund (and all of its affiliated persons, including the Adviser) do not acquire more than 3% of the total outstanding stock of such ETF or other investment company, unless otherwise permitted to do so pursuant to permission granted by the SEC.If the Fund seeks to redeem shares of an ETF or other investment company purchased in reliance on Section 12(d)(1)(F), the investment company is not obligated to redeem an amount exceeding 1% of the investment company’s outstanding shares during a period of less than 30 days. The market value of an ETF’s shares may differ from its net asset value (“NAV”).This difference in price may be due to the fact that the supply and demand in the market for ETF shares at any point in time is not always identical to the supply and demand in the market for the ETF’s underlying basket of securities.Accordingly, there may be times when an ETF trades at a premium (creating the risk that the Fund pays more than NAV for an ETF when making a purchase) or discount (creating the risks that the Fund’s NAV is reduced for undervalued ETFs it holds, and that the Fund receives less than NAV when selling an ETF). Under the 1940 Act, to the extent that the Fund relies upon Section 12(d)(1)(F) in purchasing securities issued by another investment company, the Fund must either seek instructions from its shareholders with regard to the voting of all proxies with respect to its investment in such securities (ETFs and other investment companies) and vote such proxies only in accordance with the instructions, or vote the shares held by it in the same proportion as the vote of all other holders of the securities.In the event that there is a vote of ETF or other investment company shares held by the Fund, the Fund intend to vote such shares in the same proportion as the vote of all other holders of such securities. Description of Money Market Instruments.The Fund may invest in money market instruments as part of a temporary defensive position, as described below, or for liquidity purposes.Money market instruments may include U.S. Government obligations or corporate debt obligations (including those subject to repurchase agreements) as described herein, provided that they mature in thirteen months or less from the date of acquisition and are otherwise eligible for purchase by the Fund.Money market instruments also may include Bankers’ Acceptances, Certificates of Deposit of domestic branches of U.S. banks, Commercial Paper, Variable Amount Demand Master Notes (“Master Notes”) and shares of money market investment companies.Bankers’ Acceptances are time drafts drawn on and “accepted” by a bank, which are the customary means of effecting payment for merchandise sold in import-export transactions and are a source of financing used extensively in international trade.When a bank “accepts” such a time draft, it assumes liability for its payment.When the Fund acquires a Bankers’ Acceptance, the bank which “accepted” the time draft is liable for payment of interest and principal when due. The Bankers’ Acceptance, therefore, carries the full faith and credit of such bank.A Certificate of Deposit (“CD”) is an unsecured interest-bearing debt obligation of a bank.CDs acquired by the Fund would generally be in amounts of $100,000 or more.Commercial Paper is an unsecured, short term debt obligation of a bank, corporation or other borrower.Commercial Paper maturity generally ranges from two to 270 days and is usually sold on a discounted basis rather than as an interest-bearing instrument.The Fund will invest in Commercial Paper only if it is rated in the highest rating category by any NRSRO or, if not rated, if the issuer has an outstanding unsecured debt issue rated in the three highest categories by any NRSRO or, if not so rated, is of equivalent quality in the Adviser’s assessment.Commercial Paper may include Master Notes of the same quality.Master Notes are unsecured obligations which are redeemable upon 5 demand of the holder and which permit the investment of fluctuating amounts at varying rates of interest. Master Notes are acquired by the Fund only through the Master Note program of the custodian, acting as administrator thereof.The Adviser will monitor, on a continuous basis, the earnings power, cash flow and other liquidity ratios of the issuer of a Master Note held by the Fund.The Fund may invest in shares of money market investment companies to the extent permitted by the 1940 Act. Repurchase Agreements.The Fund may purchase securities pursuant to repurchase agreements.Under the terms of a repurchase agreement, the Fund acquires securities from a member bank of the Federal Reserve or a registered broker-dealer which the Adviser deems creditworthy, subject to the seller’s agreement to repurchase those securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates, which may be more or less than the rate on the underlying portfolio securities.The seller under a repurchase agreement is obligated to maintain at all times with the custodian or a sub-custodian the underlying securities as collateral in an amount not less than the repurchase price (including accrued interest).If the seller defaults on its repurchase obligation or becomes insolvent, the Fund has the right to sell the collateral and recover the amount due from the seller.However, the Fund will suffer a loss to the extent that the proceeds from the sale of the underlying securities is less than the repurchase price under the agreement, or to the extent that the disposition of the securities by the Fund is delayed pending court action.Repurchase agreements are considered to be loans by the Fund under the 1940 Act. Illiquid Securities.The Fund may invest in illiquid securities, but will limit its investment in illiquid securities to no more than 15% of its net assets.Illiquid securities are securities that may be difficult to sell promptly (generally within seven days) at approximately their current value because of a lack of an available market and other factors.Under the supervision of the Trust’s Board of Trustees, the Adviser determines the liquidity of the Fund’s investments and, through reports from the Adviser, the Trustees monitor investments in illiquid instruments.If through a change in values, net assets, or other circumstances, the Fund were in a position where more than 15% of its net assets were invested in illiquid securities, it would seek to take appropriate steps to protect liquidity.The sale of some illiquid and other types of securities may be subject to legal restrictions. Certain restricted securities are illiquid unless it is determined, based upon a review of thetrading markets for a specific restricted security, that such restricted security is liquid because it is so-called “4(2) commercial paper” or is otherwise eligible for resale pursuant to Rule 144A under the Securities Act of 1933 (“144A Securities”).Investing in 144A Securities may decrease the liquidity of the Fund’s portfolio to the extent that qualified institutional buyers become for a time uninterested in purchasing these restricted securities.The purchase price and subsequent valuation of restricted and illiquid securities normally reflect a discount, which may be significant, from the market price of comparable securities for which a liquid market exists. If the Fund invests in securities for which there is no ready market, it may not be able to readily sell such securities.Such securities are unlike securities that are traded in the open market, and which can be expected to be sold immediately if the market is adequate.The sale price of illiquid securities once realized may be lower or higher than the Adviser’s most recent estimate of their fair market value.Generally, less public information is available about the issuers of such securities than about companies whose securities are publicly traded. 6 Borrowing Money.The Fund does not intend to borrow money for the purpose of purchasing securities, but may, subject to the restrictions of the 1940 Act, borrow up to one-third of its total assets, including the amount of such borrowing, to maintain necessary liquidity to make payments for redemptions of Fund shares or for temporary emergency purposes.Borrowing involves the creation of a liability that requires the Fund to pay interest.In the event the Fund should ever borrow money under these conditions, such borrowing could increase the Fund’s costs and thus reduce the value of the Fund’s assets.In an extreme case, if the Fund’s current investment income were not sufficient to meet the interest expense of borrowing, it could be necessary for the Fund to liquidate certain of its investments at an inappropriate time. Lending of Portfolio Securities.In order to generate additional income, the Fund may, from time to time, lend its portfolio securities in an amount up to one-third of its total assets to broker-dealers, banks or institutional borrowers of securities.The Fund must receive collateral, in the form of cash or U.S. government securities, equal to at least 100% of the value of the loaned securities.This collateral must be valued daily and, should the market value of the loaned securities increase, the borrower must furnish additional collateral to the Fund. If the Fund invests cash collateral from the borrower, there is the risk that such investment may result in a financial loss.During the time portfolio securities are on loan, the borrower pays the Fund any dividends or interest paid on such securities. Loans are subject to termination by the Fund or the borrower at any time.While the Fund does not have the right to vote securities on loan, it has the right to terminate the loan and attempt to regain the right to vote if the Adviser believes that voting on a particular proposal is important with respect to the investment.With respect to loans of securities, there is the risk that the borrower may fail to return the loaned securities in a timely manner, or at all, or that the borrower may not be able to provide additional collateral.In the event the borrower defaults in its obligation to the Fund, the Fund bears the risk of delay in the recovery of its portfolio securities and the risk of loss of rights in the collateral.The Fund will only enter into loan arrangements with broker-dealers, banks or other institutions that the Adviser has determined are creditworthy under guidelines established by the Trustees.As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the collateral should the borrower fail financially. Temporary Defensive Positions.The Fund may from time to time take temporary defensive positions that are inconsistent with its principal investment strategies.If the Adviser believes a temporary defensive position is warranted in view of market conditions, the Fund may hold cash or invest up to 100% of its assets in high-quality short-term government or corporate obligations, money market instruments or shares of money market mutual funds.Taking a temporary defensive position may prevent the Fund from achieving its investment objective. Portfolio Turnover.The portfolio turnover rate for the Fund is calculated by dividing the lesser of the Fund’s purchases or sales of portfolio securities for the year by the monthly average value of the securities.The Fund’s portfolio turnover rate may vary greatly from year to year as well as within a particular year, and may also be affected by cash requirements for redemption of shares.High portfolio turnover rates will generally result in higher transaction costs to the Fund, including brokerage commissions, and may result in additional tax consequences to the Fund’s shareholders. INVESTMENT RESTRICTIONS The Fund has adopted the following fundamental investment limitations that may not be changed without the affirmative vote of a majority of the outstanding shares of the Fund.As used in the Prospectus and this SAI, the term “majority” of the outstanding shares of the Fund means the lesser 7 of (1) 67% or more of the outstanding voting securities of the Fund present at a meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present or represented at such meeting; or (2) more than 50% of the outstanding voting securities of the Fund.Unless otherwise indicated, percentage limitations apply at the time of purchase of the applicable securities.See the Prospectus for more information about the Fund’s investment objective and investment strategies, each of which are not fundamental and may be changed without shareholder approval. FUNDAMENTAL RESTRICTIONS.As a matter of fundamental policy: 1. Borrowing Money.The Fund may not engage in borrowing (including, without limitation, borrowing to meet redemptions), except as permitted by the 1940 Act, any rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 2. Senior Securities.The Fund will not issue senior securities, except as permitted by the 1940 Act, the rules and regulations promulgated thereunder or interpretations of the SEC or its staff. 3. Underwriting.The Fund will not act as underwriter, except to the extent that, in connection with the disposition of portfolio securities (including restricted securities), the Fund may be deemed an underwriter under certain federal securities laws or in connection with investments in other investment companies. 4.Real Estate.The Fund will not purchase or sell real estate. This limitation is not applicable to investments in marketable securities which are secured by or represent interests in real estate.This limitation does not preclude the Fund from holding or selling real estate acquired as a result of the Fund’s ownership of securities or other instruments, investing in mortgage-related securities or investing in companies engaged in the real estate business or that have a significant portion of their assets in real estate (including real estate investment trusts). 5. Commodities.The Fund will not purchase or sell commodities unless acquired as a result of ownership of securities or other investments.This limitation does not preclude the Fund from purchasing or selling options, forward contracts, or futures contracts, including those relating to indices, or and options on futures contracts or indices, or from investing in securities or other instruments backed by commodities or from investing in companies which are engaged in a commodities business or have a significant portion of their assets in commodities. 6. Loans.The Fund will not make loans to other persons, provided that the Fund may lend its portfolio securities in an amount up to 33% of total Fund assets, and provided further that, for purposes of this restriction, investment in U.S. Government obligations, short-term commercial paper, certificates of deposit, bankers’ acceptances, repurchase agreements and any other lending arrangement permitted by the 1940 Act, any rules and regulations promulgated thereunder or interpretations of the SEC or its staff shall not be deemed to be the making of a “loan”.For purposes of this limitation, the term “loans” shall not include the purchase of a portion of an issue of publicly distributed bonds, debentures or other debt securities. 7.Concentration.The Fund will not invest more than 25% of its total assets in a particular industry or group of industries.This limitation is not applicable to investments in obligations issued or guaranteed by the U.S. government (including its agencies and instrumentalities) or state or municipal governments (and their political subdivisions) or repurchase agreements with respect thereto, or investments in registered investment companies. 8 NON-FUNDAMENTAL RESTRICTION.The following investment limitation is not fundamental and may be changed by the Board without shareholder approval.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in common stocks of small capitalization (“small-cap”) and mid-capitalization (“mid-cap”) companies, as those terms are defined in the Prospectus (the “80% investment policy”).The Fund will notify Fund shareholders at least 60 days prior to a change in the 80% investment policy. With respect to the “fundamental” and “non-fundamental” investment restrictions above, if a percentage limitation is adhered to at the time of investment, a later increase or decrease in percentage resulting from any change in value or net assets will not result in a violation of such restriction (i.e., percentage limitations are determined at the time of purchase); provided, however, that the treatment of the fundamental restrictions related to borrowing money and issuing senior securities are exceptions to this general rule. The 1940 Act presently allows the Fund to borrow from any bank (including pledging, mortgaging or hypothecating assets) in an amount up to 33?% of its total assets. CALCULATION OF SHARE PRICE The share price or net asset value (“NAV”) of shares of the Fund is determined as of the close of the regular session of trading on the New York Stock Exchange (the “NYSE”) on each day the NYSE is open for trading.Currently, the NYSE is open for trading on every day except Saturdays, Sundays and the following holidays: New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. For purposes of computing the Fund’s NAV, securities are valued at market value as of the close of regular trading on the NYSE (normally, 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available or are considered unreliable due to market or other events, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust.Debt securities are valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances.One or more pricing services may be utilized to determine the fair value of securities held by the Fund.The Board of Trustees will review the methods used by such services to assure itself that securities are appropriately valued.To the extent the assets of the Fund are invested in other open-end investment companies that are registered under the 1940 Act, the Fund’s NAV is calculated based upon the NAVs reported by such registered open-end investment companies, and the prospectuses for these companies explain the circumstances under which they will use fair value pricing and the effects of using fair value pricing. 9 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Shares of the Fund are offered for sale on a continuous basis.Shares are sold and redeemed at their NAV, as next determined after receipt of the purchase or redemption order in proper form. The Fund may suspend the right of redemption or postpone the date of payment for shares during a period when: (a) trading on the NYSE is restricted by applicable rules and regulations of the SEC; (b) the NYSE is closed for other than customary weekend and holiday closings; (c) the SEC has by order permitted these suspensions; or (d) an emergency exists as a result of which: (i) disposal by the Fund of securities owned by it is not reasonably practicable, or (ii) it is not reasonably practicable for the Fund to determine the value of its assets. The Fund reserves the right to make payment for a redemption in securities rather than cash, which is known as a “redemption in kind”.This would be done only under extraordinary circumstances and if the Fund deems it advisable for the benefit of all shareholders, such as a very large redemption that could affect Fund operations (for example, more than 1% of the Fund’s net assets).A redemption in kind will consist of liquid securities equal in market value to your shares.Securities delivered in payment of redemptions will be valued at the same value assigned to them in computing the Fund’s NAV.When you convert these securities to cash, you will pay brokerage charges. SPECIAL SHAREHOLDER SERVICES As noted in the Prospectus, the Fund offers the following shareholder services: Regular Account.The regular account allows for voluntary investments to be made at any time.Available to individuals, custodians, corporations, trusts, estates, corporate retirement plans and others, investors are free to make additions to and withdrawals from their account as often as they wish.When an investor makes an initial investment in the Fund, a shareholder account is opened in accordance with the investor’s registration instructions.Each time there is a transaction in a shareholder account, such as an additional investment or a redemption, the shareholder will receive a confirmation statement showing the current transaction. Automatic Investment Plan.The automatic investment plan enables investors to make regular periodic investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the Fund’s transfer agent will automatically charge the checking account for the amount specified ($100 minimum) which will be automatically invested in shares at the NAV on or about the fifteenth and/or the last business day of the month, or both.The shareholder may change the amount of the investment or discontinue the plan at any time by writing to the Fund. Transfer of Registration.To transfer shares to another owner, send a written request to APEXcm Small/Mid Cap Growth Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.Your request should include the following:(i) the Fund name and existing account registration; (ii) signature(s) of the registered owner(s) exactly as the signature(s) appear(s) on the account registration; (iii) if it is for a new account, a completed account application, or if it is an existing account, the account number; (iv) Medallion signature guarantees (See the heading “Redeeming Shares – Signature Guarantees” in the Prospectus); and (v) any additional documents that 10 are required for transfer by corporations, administrators, executors, trustees, guardians, etc.If you have any questions about transferring shares, call or write the Fund. MANAGEMENT OF THE TRUST Overall responsibility for management and supervision of the Fund and the Trust rests with the Trust’s Trustees, who are elected by the Trust’s shareholders or existing members of the Board of Trustees.The Trustees serve for terms of indefinite duration until death, resignation, retirement or removal from office.The Trustees, in turn, elect the officers of the Trust to actively supervise the Trust’s day-to-day operations.The officers are elected annually.Certain officers of the Trust also may serve as Trustees. The Trust will be managed by the Trustees in accordance with the laws of the State of Ohio governing business trusts.There are currently Trustees, of whom are not “interested persons,” as defined by the 1940 Act, of the Trust (the “Independent Trustees”).The Independent Trustees receive compensation for their services as Trustee and attendance at meetings of the Board of Trustees.Officers of the Trust receive no compensation from the Trust for performing the duties of their offices. Following are the Trustees and executive officers of the Trust, their age and address, their present position with the Trust, and their principal occupation during the past five years.Those Trustees who are “interested persons” as defined in the 1940 Act and those Trustees who are not an “interested person” as defined in the 1940 Act (“Independent Trustees”), are identified in the table.The address of each Trustee and executive officer of the Trust, unless otherwise indicated, is 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246: Name and Age Length of Time Served Position(s) Held with Trust Principal Occupation(s) During Past 5 Years Number of Funds in Trust Overseen by Trustee Directorships of Public Companies Held by Trustee During Past 5 Years Interested Trustees: * Robert G. Dorsey 225 Pictoria Drive Suite 450
